


110 HR 7032 IH: To improve interagency coordination and cooperation in

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7032
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Barton of Texas
			 (for himself, Mr. Sullivan,
			 Mr. Conaway,
			 Mr. Hall of Texas,
			 Mr. Terry,
			 Mr. Sessions,
			 Mr. McCaul of Texas,
			 Mr. Culberson, and
			 Mr. Upton) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To improve interagency coordination and cooperation in
		  the processing of Federal permits for production of domestic oil and gas
		  resources.
	
	
		1.PurposesThe purposes of this Act are to—
			(1)respond to the
			 Nation’s increased need for domestic energy resources;
			(2)facilitate
			 interagency coordination and cooperation in the processing of permits required
			 to support oil and gas use authorization on Federal lands, both onshore and on
			 the Outer Continental Shelf, in order to achieve greater consistency,
			 certainty, and timeliness in permit processing requirements;
			(3)promote process
			 streamlining and increased interagency efficiency, including elimination of
			 interagency duplication of effort;
			(4)improve
			 information sharing among agencies and understanding of respective agency roles
			 and responsibilities;
			(5)promote
			 coordination with State agencies with expertise and responsibilities related to
			 Federal oil and gas permitting decisions;
			(6)promote
			 responsible stewardship of Federal oil and gas resources;
			(7)maintain high
			 standards of safety and environmental protection; and
			(8)enhance the
			 benefits to Federal permitting already occurring as a result of a coordinated
			 and timely interagency process for oil and gas permit review for certain
			 Federal oil and gas leases.
			2.Federal
			 Coordinator
			(a)EstablishmentThere
			 is established, as an independent agency in the Executive Branch, the Office of
			 the Federal Oil and Gas Permit Coordinator.
			(b)Federal permit
			 coordinatorThe Office shall be headed by a Federal Permit
			 Coordinator, who shall be appointed by the President within 90 days after the
			 date of enactment of this Act.
			(c)DutiesThe
			 Federal Permit Coordinator shall be responsible for the following:
				(1)Coordinating the
			 timely completion of all permitting activities by Federal agencies, and State
			 agencies to the maximum extent practicable, with respect to any oil and gas
			 project under a Federal lease issued pursuant to the mineral leasing laws,
			 either onshore or on the Outer Continental Shelf. For purposes of this Act
			 only, such oil and gas projects shall include oil shale projects under Federal
			 oil shale leases.
				(2)Ensuring the
			 compliance of Federal agencies, and State agencies to the extent they
			 participate, with this Act.
				3.Regional Offices
			 and Regional Permit Coordinators
			(a)Regional
			 officesWithin 90 days after the date of appointment of the
			 Federal Permit Coordinator, the Secretary of the Interior (Secretary), in
			 consultation with the Federal Permit Coordinator, shall establish regional
			 offices to coordinate review of Federal permits for oil and gas projects on
			 Federal lands onshore and on the Outer Continental Shelf.
			(b)Number and
			 location of regional officesThe number of regional offices shall
			 be established by the Secretary in consultation with the Federal Permit
			 Coordinator. The Secretary shall ensure that there is an adequate number of
			 offices in each region proximate to available Federal oil and gas lease tracts
			 onshore and on the Outer Continental Shelf to meet the demands for expeditious
			 permitting in that region. The Secretary shall designate as regional offices
			 under this section all offices established under section 365 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15924).
			(c)Memorandum of
			 understandingWithin 90 days after the appointment of the Federal
			 Permit Coordinator, the Federal Permit Coordinator, the Secretary, the
			 Secretary of Agriculture, the Secretary of Commerce, the Secretary of Homeland
			 Security, the Administrator of the Environmental Protection Agency, the
			 Secretary of Defense, and the head of any other Federal agency with
			 responsibilities related to permitting of Federal oil and gas leases, shall
			 enter into a memorandum of understanding (MOU) establishing respective duties
			 and responsibilities for staffing the regional offices and accomplishing the
			 objectives of this section.
			(d)Designation of
			 qualified staff
				(1)In
			 generalNot later than 30 days after the date of signing of the
			 MOU under subsection (c), all Federal signatory agencies shall assign to each
			 regional office the appropriate employees with expertise in the oil and gas
			 permitting issues relating to that office, including, but not limited, with
			 respect to—
					(A)consultation and
			 preparation of biological opinions under section 7 of the Endangered Species
			 Act of 1973 (16 U.S.C. 1536);
					(B)permits under
			 section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
					(C)regulatory matters
			 under the Clean Air Act (42 U.S.C. 7401 et seq.);
					(D)planning under the
			 National Forest Management Act of 1976 (16 U.S.C. 472a et seq.);
					(E)the preparation of
			 analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) (NEPA);
					(F)applications for
			 permits to drill under the Mineral Leasing Act (30 U.S.C. 181 et seq.);
			 and
					(G)exploration plans
			 and development and production plans under the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1331 et seq.).
					(2)Preference and
			 incentivesTo the maximum extent practicable, for purposes of
			 this subsection, Federal agencies shall give preference to employees
			 volunteering for reassignment to the regional offices, and shall offer
			 incentives to attract and retain regional office employees, including, but not
			 limited to, retaining contract employees, rotational assignments, salary
			 incentives of up to 120 percent of an employee’s existing salary immediately
			 prior to reassignment, or any combination of strategies.
				(e)DutiesEach
			 employee assigned under subsection (d) shall—
				(1)within 90 days
			 after the date of assignment, report to the regional office to which the
			 employee is assigned;
				(2)be responsible for
			 all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
				(3)participate as
			 part of the team working on proposed oil and gas projects, planning, and
			 environmental analyses.
				(f)Creation of and
			 delegation of authority to regional permit coordinatorsThe
			 Federal Permit Coordinator shall appoint a Regional Permit Coordinator to be
			 located within each regional office established under this section, with full
			 authority to act on behalf of the Federal Permit Coordinator.
			(g)Additional
			 personnelThe Federal Permit Coordinator or Regional Permit
			 Coordinators may at any time direct that any Federal agency party to the MOU
			 under subsection (c) assign additional staff required to implement the duties
			 of the regional offices.
			4.Reviews and
			 actions of Federal agencies
			(a)Schedules for
			 timely permit decisionmakingWithin 10 days after the date on
			 which the Secretary receives any oil and gas permit application or amended
			 application, the Secretary shall either notify the applicant that the
			 application is complete or notify the applicant that information is missing and
			 specify the information that is required to be submitted for the application to
			 be complete. Within 30 days after notifying a permit applicant that an
			 application is complete, the Secretary, in consultation with the permit
			 applicant as necessary, shall determine and inform the Regional Permit
			 Coordinator responsible for that project area whether the proposed permit is a
			 class I, class II, or class III permit. The Regional Permit Coordinator shall
			 as soon as possible but in no event later than 30 days following the
			 Secretary’s determination establish a binding schedule to ensure the most
			 expeditious possible review and processing of the requested permit, in
			 accordance with this section.
			(b)Permit classes
			 and schedules
				(1)Class I
			 permitsAn oil and gas permit shall be designated as a class I
			 permit under this section if the permitted activity is of a nature that would
			 typically require preparation of an environmental impact statement under NEPA
			 to inform the permitting decision. For such permits, the Regional Permit
			 Coordinator shall establish a schedule for timely completion of all permit
			 reviews and processing, not to exceed 30 months. The Regional Permit
			 Coordinator shall make the schedule publicly available within 10 days after the
			 schedule is established.
				(2)Class II
			 permitsAn oil and gas permit shall be designated as a class II
			 permit under this section if the permitted activity is of a nature that would
			 typically be found not to significantly affect the quality of the human
			 environment under NEPA. For such permits, the Regional Permit Coordinator shall
			 establish the most expeditious schedule possible for completion of all permit
			 reviews and processing, not to exceed 90 days. The Regional Permit Coordinator
			 may grant a one-time extension of that schedule, not to exceed 60 days, upon a
			 good cause showing that additional time is necessary to complete permit
			 decisions. Not later than 15 days after establishing or extending any schedule
			 for a class II permit, the Regional Permit Coordinator shall provide the permit
			 applicant with the schedule.
				(3)Class III
			 permitsNotwithstanding paragraphs (1) and (2), an oil and gas
			 permit shall be designated as a class III permit under this section if the
			 permitted activity either qualifies for a statutory or regulatory categorical
			 exclusion under NEPA or if the requirements under NEPA and other applicable law
			 for the permit have been completed within 30 days after the date of a complete
			 application. For such permits, the permit shall be issued within 30 days after
			 the date of a complete application.
				(4)Reclassification
			 of class II permitIf prior to the expiration of the established
			 schedule for a class II permit newly discovered information indicates that the
			 class II permit will significantly affect the quality of the human environment,
			 the Secretary may, in consultation with the permit applicant, reclassify the
			 permit as a class I permit under paragraph (1), and the Regional Coordinator
			 shall establish an amended schedule that complies with the provisions of that
			 paragraph.
				(c)ReportingThe
			 Regional Permit Coordinators shall include data on all schedule timing and
			 compliance in their reports to the Federal Permit Coordinator required under
			 subsection (i), who shall include such data in the report to the President and
			 Congress required under subsection (i).
			(d)Dispute
			 resolutionThe Regional Permit Coordinator shall resolve all
			 administrative issues that affect oil and gas permit reviews. The Regional
			 Permit Coordinator shall report jointly to the Federal Permit Coordinator and
			 to the head of the relevant action agency, or his or her designee, for
			 resolution of any issue regarding an oil and gas permit that may result in
			 missing the schedule deadlines established pursuant to subsection (b). The
			 Regional Permit Coordinators shall include data regarding the incidence and
			 resolution of disputes under this subsection in their reports to the Federal
			 Permit Coordinator required under subsection (i), who shall include such
			 reported data and develop recommendations in the report to the President and
			 Congress required under subsection (i).
			(e)RemediesAn
			 applicant for a class I permit may bring a cause of action to seek expedited
			 mandamus review, pursuant to the procedures in section 7, if a Regional Permit
			 Coordinator or the Secretary fails to—
				(1)establish a
			 schedule in accordance with subsection (b);
				(2)enforce and ensure
			 completion of reviews within schedule deadlines; or
				(3)take all actions
			 as are necessary and proper to avoid jeopardizing the timely completion of the
			 entire schedule.
				If an
			 agency fails to complete its review of and issue a decision upon a permit
			 within the schedule established by the Court pursuant to section 7(f), that
			 permit shall be deemed granted to the applicant.(f)Prohibition of
			 certain terms and conditionsNo Federal agency may include in any
			 permit, right-of-way, or other authorization issued for an oil and gas project
			 subject to the provisions of this Act, any term or condition that may be
			 authorized, but is not required, by the provisions of any applicable law, if
			 the Federal Permit Coordinator determines that such term or condition would
			 prevent or impair in any significant respect completion of a permit review
			 within the time schedule established pursuant to subsection (b) or would
			 otherwise impair in any significant respect expeditious oil and gas
			 development. The Federal Permit Coordinator shall not have any authority to
			 impose any terms, conditions, or requirements beyond those imposed by any
			 Federal law, agency, regulation, or lease term.
			(g)Consolidated
			 recordThe Federal Permit Coordinator, acting through the
			 appropriate Regional Permit Coordinator, with the cooperation of Federal and
			 State administrative officials and agencies, shall maintain a complete,
			 consolidated record of all decisions made or actions taken by the Federal
			 Permit Coordinator or Regional Permit Coordinator or by any Federal agency with
			 respect to any oil and gas permit.
			(h)Relationship to
			 NEPA and Energy Policy Act of 2005
				(1)Section 390(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 15942(a)) is amended—
					(A)by striking
			 rebuttable presumption that the use of a; and
					(B)by striking
			 would apply.
					(2)Section 17(p) of
			 the Mineral Leasing Act (30 U.S.C. 226(p)) is repealed.
				(i)Additional
			 powers and responsibilities
				(1)Regional Permit
			 Coordinator reportsThe Regional Permit Coordinators shall each
			 submit a report to the Federal Permit Coordinator by December 31 of each year
			 that documents each office’s performance in meeting the objectives under this
			 Act, including recommendations to further streamline the permitting
			 process.
				(2)Redirection of
			 priorities or resourcesIn
			 order to expedite overall permitting activity, the Federal Permit Coordinator
			 may redirect the priority of regional office activities or the allocation of
			 resources among such offices, and shall engage the agencies that are parties to
			 the MOU to the extent such adjustments implicate their respective staffs or
			 resources.
				(3)Report to
			 congressBeginning three years after the date of enactment of
			 this Act, the Federal Permit Coordinator shall prepare and submit a report to
			 the President and Congress by April 15 of each year that outlines the results
			 achieved under this Act and makes recommendations to the President and Congress
			 for further improvements in processing oil and gas permits on Federal
			 lands.
				5.State
			 coordinationThe Governor of
			 any State wherein an oil and gas operation may require a Federal permit, or the
			 coastline of which is in immediate geographic proximity to oil and gas
			 operations on the Outer Continental Shelf, may be a signatory to the MOU for
			 purposes of fulfilling any State responsibilities with respect to Federal oil
			 and gas permitting decisions. The Regional Permit Coordinators shall facilitate
			 and coordinate concurrent State reviews of requested permits for oil and gas
			 projects on the Outer Continental Shelf.
		6.Savings
			 provisionExcept as expressly
			 stated, nothing in this Act affects—
			(1)the applicability
			 of any Federal or State law; or
			(2)any delegation of
			 authority made by the head of a Federal agency the employees of which are
			 participating in the implementation of this section.
			7.Administrative and
			 Judicial Review
			(a)Administrative
			 reviewAny oil and gas permitting decision for Federal lands
			 onshore or on the Outer Continental Shelf that was issued in accordance with
			 the procedures established by this Act shall not be subject to further
			 administrative review within the respective Federal agency responsible for that
			 decision, and shall be the final decision of that agency for purposes of
			 judicial review.
			(b)Exclusive
			 jurisdiction over permit decisionsOnly the United States
			 District Court for the District of Columbia shall have original jurisdiction
			 over any civil action for the review of such a permit decision, including any
			 civil action brought pursuant to section 4(e) and subsection (f) of this
			 section.
			(c)Limitations on
			 claimsNotwithstanding any other provision of law, any action
			 arising under Federal law seeking judicial review of a permit, license, or
			 approval issued by a Federal agency for an oil and gas permit subject to this
			 Act shall be barred unless it is filed within 90 days of the date of the
			 decision. Nothing in this Act shall creates a right to judicial review or
			 places any limit on filing a claim that a person has violated the terms of a
			 permit, license, or approval.
			(d)Filing of
			 recordWhen any civil action is brought pursuant to this Act, the
			 Federal Permit Coordinator shall immediately prepare for the court the
			 consolidated record compiled pursuant to section 4(f).
			(e)Expedited
			 reviewAny action for judicial review challenging a decision
			 approved pursuant to this section shall be set for consideration by not later
			 than 90 days after the date the action is filed.
			(f)Expedited
			 mandamus reviewNotwithstanding subsection (e), within 30 days
			 after the filing of an action under section 4(e) challenging or seeking to
			 enforce an established permit review schedule for a class I permit, the court
			 shall issue a decision either compelling permit issuance or sanctioning the
			 delay and establishing a new schedule that enables the most expeditious
			 possible completion of proceedings. In rendering its decision, the court shall
			 review whether the agencies subject to the schedule have been acting in good
			 faith, whether the permit applicant has been cooperating fully with the
			 agencies that are responsible for issuing the requested permits, and any other
			 relevant matters. The court may issue orders to enforce any schedule it
			 establishes under this subsection.
			(g)No private right
			 of actionExcept as expressly provided in section 4(e) and
			 subsection (f) of this section, this Act shall not be construed to create any
			 additional right, benefit, or trust responsibility, substantive or procedural,
			 enforceable at law or equity, by a person against the United States, its
			 agencies, its officers, or any person.
			(h)Finality of
			 leasing decisionsNotwithstanding the provisions of any law or
			 regulation to the contrary, a decision by the Bureau of Land Management or the
			 Minerals Management Service to issue a Final Notice of Sale and proceed with an
			 oil and gas lease sale pursuant to any mineral leasing law shall not be subject
			 to further administrative review within the Department of the Interior, and
			 shall be the final decision of the agency for purposes of judicial
			 review.
			8.Amendments to
			 publication processSection 18
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended—
			(1)by amending
			 subsection (c)(2) to read as follows:
				
					(2)The Secretary shall publish a proposed
				leasing program in the Federal Register, and shall submit a copy of such
				proposed program to the Governor of each affected State, for review and
				comment. The Governor may solicit comments from those executives of local
				governments in his State which he, in his discretion, determines will be
				affected by the proposed
				program.
					;
			(2)by striking
			 subsection (c)(3); and
			(3)in subsection
			 (d)(2) by inserting final after proposed.
			9.Transfer of
			 fundsThe Secretary may use
			 any Federal oil and gas lease revenues that otherwise would be deposited to the
			 Treasury of the United States as miscellaneous receipts pursuant
			 to section 35 of the Mineral Leasing Act (30 U.S.C. 191) or section 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338), for all costs of staffing
			 and operating the regional offices authorized pursuant to this Act. The
			 Secretary may use such funds to reimburse each Federal agency for the costs of
			 its personnel assigned to the regional offices.
		
